DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 08/19/2022.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-8 and 11 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Idutsu et al. (U.S. 2013/0153433), hereinafter Idutsu, in view of Nishimura et al. (U.S. Patent No. 7,745,032), hereinafter Nishimura, and Voss et al. (U.S. Patent No. 6,416,895), hereinafter Voss.
Regarding claim 1, Idutsu teaches a method for producing sodium hydroxide and chlorine by electrolyzing salt water (see e.g. Paragraph 0016, lines 1-3), comprising supplying saltwater to an anode chamber of a unit cell in a two-chamber type electrolytic cell (see e.g. Fig. 6, brine supplied to anode chamber 13 of electrolytic cell 11; Paragraph 0054, lines 1-3); humidifying oxygen containing-gas (see e.g. Paragraph 0056); and supplying humidified oxygen containing gas to a cathode chamber of the unit cell (see e.g. Fig. 6, moistened oxygen-containing gas supplied to cathode chamber 14; Paragraph 0054, lines 3-6), wherein the unit cell comprises the anode chamber including an anode (see e.g. Fig. 6, anode chamber 3 comprising anode 15; Paragraph 0052, lines 3-5); the cathode chamber including a gas-diffusion cathode (see e.g. Fig. 6, cathode chamber 14 comprising gas diffusion electrode 16; Paragraph 0052, lines 7-9); and an ion exchange membrane sandwiched by the anode chamber and the cathode chamber (see e.g. Fig. 6, ion exchange membrane 12; Paragraph 0052, lines 1-3), wherein the two-chamber type electrolytic cell comprises one unit cell (see e.g. Fig. 6, single electrolytic cell 11).
Idutsu does not teach the unit cell comprising a humidifying chamber in which the oxygen-containing gas is humidified, the humidifying chamber storing water, wherein the humidifying chamber is adjoined to and in heat exchange relation with the anode chamber or the cathode chamber in the unit cell, or is adjoined to and in heat exchange with an anode chamber or cathode chamber in another unit cell adjacent to the unit cell.
Idutsu does however teach the oxygen-containing gas being humidified with water (see e.g. Paragraph 0056, lines 2-5).
	Nishimura teaches an electrochemical cell (see e.g. Figs. 1a-1b and 2, unit cell 101 comprising MEA with electrodes 103a and 103b; Col. 2, line 51-54) comprising a humidifier storing water for humidifying a gas to be supplied to an electrode chamber of the cell (see e.g. Fig. 2, humidifier 108 comprising water retaining layer 203 which stores water and humidifies anode gas to be supplied to the unit cell 101; Col. 4, lines 4-10 and 20-26), the humidifier being adjoined to and in heat exchange relation with the electrode chamber (see e.g. Fig. 2, humidifier 108 adjoined to anode chamber of unit cell 101, heat generated in the cell being used for supply of humidifying water; Col. 4, lines 52-59). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unit cell of Idutsu to comprise a humidifying chamber for humidifying the oxygen-containing gas adjacent the cathode chamber as taught by Nishimura as a known suitable arrangement for humidifying a reactant gas to be supplied to an electrochemical cell.
Idutsu in view of Nishimura does not explicitly teach the oxygen-containing gas being humidified by heating the water stored in the humidifying chamber to generate water vapor with heat from the anode chamber or the cathode chamber adjoined to the humidifying chamber. Nishimura does however teach heat generated in unit cell being used for supply of humidifying water (see e.g. Nishimura Col. 4, lines 52-59).
Voss teaches an electrochemical cell (see e.g. Fig. 2, fuel cell stack 300; Col. 9, lines 49-50) comprising an adjacent chamber for combined heating and humidification of a gas reactant for the cell (see e.g. Fig. 2, CHHE module 400 in which an air supply 325 is heated and humidified before being directed to the fuel cell; Col. 9, lines 59-63 and Col. 10, lines 10-12). This humidification chamber is in direct thermal contact with the electrochemical cell (see e.g. Col. 10, lines 18-19), allowing heat from the electrochemical cell stack to contribute to heating of the reactant gas supply thereby assisting in bringing the temperature of the reactant gas as close as possible to the cell operating temperature (see e.g. Col. 10, lines 18-29) and reducing or eliminating the need for conventional pre-heating (see e.g. Col. 6, lines 40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Idutsu in view of Nishimura to have the humidifying chamber in direct thermal contact with the adjoining electrode chamber allowing heat generated from the electrochemical cell to heat the humidifying chamber as taught by Voss to assist in bringing the gas to be humidified as close as possible to the cell operating temperature and reduce or eliminate the need for conventional pre-heating.
Regarding claim 2, Idutsu in view of Nishimura and Voss teaches the humidifying chamber being adjoined to the cathode chamber (see e.g. Nishimura Fig. 2, humidifier 108 adjoined to chamber of unit cell 101 which receives humidified gas; see e.g. Idutsu Paragraph 0053, lines 5-8, moistened oxygen containing gas provided to the cathode chamber via inlet 20), and the humidified oxygen-containing gas generated in the humidifying chamber is supplied from the humidifying chamber to the cathode chamber through an opening located at a partition between the humidifying chamber and the cathode chamber (see e.g. Nishimura Fig. 2, anode supply flow channel 205 passing through wall of member 210 connecting the humidifier 108 to the unit cell 101; Col. 4, lines 24-26, and Col. 7, lines 58-62).
Regarding claim 3, Idutsu in view of Nishimura and Voss teaches the at least one opening located at the partition between the humidifying chamber and the cathode chamber comprising a single opening (see e.g. Nishimura Fig. 2, anode supply flow channel 205 passing through wall of member 210 connecting the humidifier 108 to the unit cell 101; Col. 4, lines 24-26, and Col. 7, lines 58-62).
Regarding claim 5, Idutsu in view of Nishimura and Voss, as combined above, does not teach the humidified oxygen-containing gas generated in the humidifying chamber to the cathode chamber through at least one flow path located outside the humidifying chamber and the cathode chamber, instead teaching the flow path formed in a wall between the humidifying chamber and the cathode chamber (see e.g. Nishimura Fig. 2, anode supply flow channel 205 passing through wall of member 210 connecting the humidifier 108 to the unit cell 101; Col. 4, lines 24-26, and Col. 7, lines 58-62)
Voss further teaches the humidified gas generated in the humidifying chamber being supplied from the humidifying chamber to the electrochemical cell through a flow path located outside the humidifying chamber and the electrochemical cell (see e.g. Voss Fig. 2, air inlet conduit 330 connecting the CHHE module and the fuel cell stack 300, Col. 9, lines 60-63).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method of Idutsu in view of Nishimura and Voss to comprise supplying the humidified gas to the cathode chamber via a flow path located outside the humidifying chamber and cathode chamber as taught by Voss as an alternate suitable means of transporting a humidified gas from a humidifying chamber to an electrochemical cell chamber
Regarding claim 6, Idutsu in view of Nishimura and Voss teaches the at least one flow path located outside the humidifying chamber comprising a single flow path (see e.g. Voss Fig. 2, air inlet conduit 330 connecting the CHHE module and the fuel cell stack 300, Col. 9, lines 60-63; see e.g. Idutsu Paragraph 0053, lines 5-8, moistened oxygen containing gas provided to the cathode chamber via inlet 20).
Regarding claim 11, Idutsu in view of Nishimura and Voss teaches the unit cell comprising a partition separating the humidifying chamber form the cathode chamber (see e.g. Nishimura Fig. 2, wall of member 210 connecting the humidifier 108 to the chamber of the unit cell 101 receiving humidified gas, Col. 4, lines 24-26, and Col. 7, lines 58-62; see e.g. Idutsu Paragraph 0053, lines 5-8, moistened oxygen containing gas provided to the cathode chamber).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Idutsu in view of Nishimura and Voss, as applied to claim 2 above, and further in view of Conkling (U.S. Patent No. 4,248,690).
Regarding claim 4, Idutsu in view of Nishimura and Voss teaches all the elements of the method of claim 2 as stated above. Idutsu in view of Nishimura and Voss does not explicitly teach the at least one flow path located outside the humidifying chamber and the cathode chamber comprising a plurality of flow paths.
Conkling teaches an apparatus for brine electrolysis (see e.g. Abstract) comprising adjacent chambers connected by a partition wall (see e.g. Figs. 1-2, partition 22 formed between cell compartments 1-4; Col. 3, lines 13-16), the partition wall having multiple openings at the upper part to allow for communication of gases from one chamber to another (see e.g. Figs. 1 and 4, orifices 52 at the top of partitions 22 for passage of gases; Col. 3, lines 40-45, and Col. 7, line 65-Col. 8, line 9). Idutsu similarly teaches the oxygen-containing gas inlet being provided at an upper part of the cell (see e.g. Idutsu Paragraph 0053, lines 5-8).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the partition of Idutsu in view of Nishimura and Voss to comprise multiple openings for entry of the oxygen containing gas as taught by Conkling as an alternate suitable means for allowing communication of gases between chambers in an electrolytic cell.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Idutsu in view of Nishimura and Voss, as applied to claim 5 above, and further in view of Weiss et al. (U.S. 2015/0038750), hereinafter Weiss.
Regarding claim 7, Idutsu in view of Nishimura and Voss teaches all the elements of the method of claim 5 as stated above. Idutsu in view of Nishimura and Voss does not explicitly teach the at least one flow path located outside the humidifying chamber and the cathode chamber comprising a plurality of flow paths.
	 Weiss teaches a method for electrochemical production sodium hydroxide using a salt solution (see e.g. Paragraph 0054, lines 2-8), in which oxygen is introduced into a cathode chamber (see e.g. Paragraph 0174, lines 2-5), wherein the oxygen may be directed with a single duct or through multiple entry ports (see e.g. Paragraph 00174, lines 14-20 and 25-27).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell of Idutsu in view of Nishimura and Voss to comprise multiple flow paths for entry of the oxygen containing gas as taught by Weiss as a known suitable alternate structural arrangement for electrochemical production of sodium hydroxide using oxygen and a salt solution.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Idutsu in view of Nishimura and Voss, as applied to claim 1 above, and further in view of Pernice et al. (WO 2015/052262), hereinafter Pernice, and Le Gallo et al. (U.S. 2010/0200422), hereinafter Le Gallo.
Regarding claim 8, Idutsu in view of Nishimura and Voss teaches all the elements of the method of claim 1 as stated above. Idutsu in view of Nishimura and Voss does not teach the two-chamber type electrolytic cell comprising at least two unit cells, wherein the at least two unit cells are connected with each other, and wherein the at least two unit cells are arranged such that the sequence of the anode chamber, the cathode chamber, and the humidifying chamber is repeated. Nishimura further teaches a humidifier being provided for each unit cell in an assembly of multiple cells (see e.g. Nishimura Col. 8, lines 60-62)
Pernice teaches an electrolytic cell for production of halogens such as chlorine (see e.g. Abstract and Page 5, lines 3-4), comprising a two-chamber structure of an anode chamber and cathode chamber (see e.g. Figs. 1-3, anode compartment 4 and cathode compartment 11; Page 5, lines 31-32), wherein at least two or more of the electrolytic cells are preferably combined and arranged into a stack (see e.g. Page 8, lines 12-14 and 18-19). Providing several of the electrolytic cells allows for compensation for shut-off of one or more cells for maintenance or repair by raising the output of the other cells (see e.g. Page 9, lines 33-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolytic cell of Idutsu in view of Nishimura and Voss to comprise at least two unit cells combined and arranged into a stack as taught by Pernice to allow for compensation for shut-off of one or more cells for maintenance or repair by raising the output of the other cells. 
	Idutsu in view of Nishimura, Voss and Pernice does not explicitly teach the at least two unit cells being arranged such that the sequence of the anode chamber, cathode chamber and humidifying chamber is repeated.
	Le Gallo teaches an electrolyser comprising a stack of elementary repeated electrolytic cells (see e.g. Abstract), each cell comprising an anode chamber and a cathode chamber (see e.g. Figs. 2 and 4, cells C1 and C2 comprising anodic compartments 9 and cathodic compartments 11; Paragraphs 0055-0056 and Paragraph 0060, lines 3-6), and a heat exchange chamber for heating of a reactant to be supplied to the cathode chamber provided between each elementary cell (see e.g. Figs. 2 and 4, interconnection plate 8 interposed between elementary cells from, heated water vapor flowing from conduit 10 of the interconnection plate to the cathodic compartment; Paragraph 0059, lines 1-4, and Paragraph 0066).
KSR D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unit cells of Idutsu in view of Nishimura, Voss and Pernice to comprise a repeated sequence of the anode chamber, cathode chamber and humidifying chamber as taught by Le Gallo as a suitable arrangement of an electrolyser stack comprising two-chamber cells with an additional adjacent reactant preparation chamber.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 08/19/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Idutsu in view of Bulan and Voss, particularly regarding the humidifying chamber storing water and the stored water being heated to generate water vapor to humidify the oxygen-containing gas, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Idutsu in view of Nishimura and Voss.
 On pages 10-11, Applicant argues that Voss does not teach either of the features (iii) or (iv) of the humidifying chamber storing water or the gas being humidified by heating the water stored in the humidifying chamber. This is not considered persuasive, as applied to the new rejection of the amended claim. Though Voss does not teach water being stored, it does teach heat from the electrochemical reaction contributing to heating of the humidifying chamber through “direct thermal contact” between the humidifying chamber and the electrochemical cell (see e.g. Voss Col. 10, lines 18-19), i.e. not just from the exchange of the streams. Therefore, in the new combination of Idutsu in view of Ishimura and Voss as stated above, the stored humidifying water taught by Nishimura would be heated by direct thermal contact with the electrochemical reaction chamber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795